PER CURIAM:
Dwayne Michael Wray, a federal prisoner, appeals the district court’s order denying relief on his “Motion to Correct an Unlawful Sentence on Federal Probation Violation.” We have reviewed the record and find no reversible error.* Accordingly, we affirm. United States v. Wray, No. 2:01-cr-00065-HCM-1 (E.D.Va. Aug. 12, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 In reaching this conclusion, we have assumed that Wray is correct that the district court erred in calculating the applicable Sentencing Guideline range. Nevertheless, even applying the advisory Guideline range for which Wray advocates, he was sentenced at the bottom of that range. Thus, we conclude that Wray cannot establish that any procedural error by the district court resulted in a greater sentence than he would have otherwise received.